DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of priority under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) to PCT/EP2018/057601, filed 3/26/2018, and Provision Application No. 62478828, filed 3/30/2017, is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 5, 2020 was filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 Claim interpretation: Under the broadest reasonable interpretation, the terms of the claim are presumed to have their plain meaning consistent with the specification as it would be interpreted by one of ordinary skill in the art. See MPEP 2111. Based on the plain meaning of the words in the claim, the broadest reasonable interpretation of claim 1 is a method for displaying ultrasound imaging data (with the use of general computer components), the method comprising:  generating an 
Step 1: This part of the eligibility analysis evaluates whether the claim falls within any statutory category. MPEP 2106.03. The claim recites a computer-implemented method, which is a method being performed on a general purpose computer. Thus, the claim is directed to a method, which are statutory categories of invention (Step 1: YES).
Step 2A Prong One: This part of the eligibility analysis evaluates whether the claim recites a judicial exception. As explained in MPEP 2106.04(II) and the October 2019 Update, a claim “recites” a judicial exception when the judicial exception is “set forth” or “described” in the claim. There are no naturebased product limitations in this claim, and thus the markedly different characteristics analysis is not performed. However, the claim still must be reviewed to determine if it recites any other type of judicial exception. 
The first limitation in the claim recites the method comprising a step of “generating an image from ultrasound data representative of a bodily structure and fluid flowing within the bodily structure”. The process of generating an image covers performance of the limitation in the mind but for the recitation of general computer components therefore it does not negate the mental nature of this limitation. Therefore the step of generating a generic ultrasound image can be performed by printing 
The second limitation in the claim recites the method comprising a step of “generating vector field data corresponding to the fluid flow, wherein the vector field data comprises axial and lateral velocity components of the fluid”. The process of generating data covers performance of the limitation in the mind but for the recitation of general computer components therefore it does not negate the mental nature of this limitation.  Therefore the step of generating vector field data of fluid flow comprising axial and lateral velocity components can be performed by receiving a printout of the velocity data of the claimed bodily structure including axial and lateral velocity components. Thus, the second limitation recites a concept that falls into the “mental process” group of abstract ideas.
The third limitation in the claim recites the method comprising a step of “displaying, on a user interface, a graphical representation of the vector field data overlaid on the image”. The process of displaying graphical representations of data overlaid on an image covers performance of the limitation in the mind but for the recitation of general computer components therefore it does not negate the mental nature of this limitation. Therefore the step of displaying graphical representations of data overlaid on an image can be performed by displaying the image with a graphical representation of the vector field data on a general purpose computer. Thus, the third limitation recites a concept that falls into the “mental process” group of abstract ideas.
The fourth limitation in the claim recites the method comprising a step of “extracting spatiotemporal information from the vector field data at one or more user-selected points within the image”. The extracting data from the vector field data covers performance of the limitation in the mind but for the recitation of general computer components therefore it does not negate the mental nature of this limitation. Therefore the step of extracting spatiotemporal information from the vector field data at user-selected points within the image can be performed by receiving a printout of the vector field 
The fifth limitation in the claim recites the method comprising a step of “concurrently displaying the spatiotemporal information at the one or more user-selected points with the image including the graphical representation of the vector field data, wherein the spatiotemporal information includes at least one of a magnitude and an angle of the fluid flow”. The displaying of spatiotemporal information including magnitude and angle of fluid flow at a user-selected point concurrently with the image covers performance of the limitation in the mind but for the recitation of general computer components therefore it does not negate the mental nature of this limitation. Therefore the step of displaying the spatiotemporal information of magnitude and angle concurrently with the image including the graphic representation of the vector can be performed by receiving a printout of the image and the vector field data and writing the extracted spatiotemporal information on the image printout. Thus, the fifth limitation recites a concept that falls into the “mental process” group of abstract ideas.
Accordingly, all limitations recite a judicial exception (an abstract idea that falls within the mathematical concept and mental process groupings in the 2019 PEG, and a law of nature), and the analysis must therefore proceed to Step 2A Prong Two.
Step 2A Prong Two: This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III(A)(2), 84 Fed. Reg. at 54-55. Besides the abstract ideas, the claim recites the additional element of the user interface being configured to display the data.

An evaluation of whether the user interface is “insignificant extra-solution activity” is then performed. Note that because the Step 2A Prong Two analysis excludes consideration of whether a limitation is well-understood, routine, conventional activity (2019 PEG Section III(A)(2), 84 Fed. Reg. at 55), this evaluation does not take into account whether or not the ultrasound user interface is well-known. See October 2019 Update at Section III.D. When so evaluated, the user interface represents the display of the data that is necessary for use of the recited judicial exception (the obtained information is used in the abstract mental process) and is recited at a high level of generality. The user interface is thus insignificant extra-solution activity. See MPEP 2106.05(g), discussing limitations that the Federal Circuit has considered to be insignificant extra-solution activity, for instance the step of printing a menu that was generated through an abstract process in Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1241-42 (Fed. Cir. 2016) and the mere generic presentation of collected and analyzed data in Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354 (Fed. Cir. 2016).
Even when viewed in combination, the additional elements in this claim do no more than automate the mental processes of displaying images, using the computer components as a tool. While this type of automation improves the work of clinicians (by minimizing or eliminating the need for 
Step 2B: This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. MPEP 2106.05. 
As explained with respect to Step 2A Prong Two, user interface is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. The user interface which is extra-solution activity, which for purposes of Step 2A Prong Two was considered insignificant. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g). Here, the recitation of the user interface to display an image is mere data gathering and displaying that is recited at a high level of generality, is also well-known. These limitations therefore remain insignificant extra- solution activity even upon reconsideration, and do not amount to significantly more. Even when considered in combination, these additional element represents mere instructions to apply an exception and insignificant extra-solution activity, which cannot provide an inventive concept.
The claim is not eligible.

Claim 10 Claim interpretation: Under the broadest reasonable interpretation, the terms of the claim are presumed to have their plain meaning consistent with the specification as it would be 
Step 1: This part of the eligibility analysis evaluates whether the claim falls within any statutory category. MPEP 2106.03. The claim recites a computer-implemented method, which is a method being performed on a general purpose computer. Thus, the claim is directed to a method, which are statutory categories of invention (Step 1: YES).
Step 2A Prong One: This part of the eligibility analysis evaluates whether the claim recites a judicial exception. As explained in MPEP 2106.04(II) and the October 2019 Update, a claim “recites” a judicial exception when the judicial exception is “set forth” or “described” in the claim. There are no naturebased product limitations in this claim, and thus the markedly different characteristics analysis is not performed. However, the claim still must be reviewed to determine if it recites any other type of judicial exception. 
The first limitation in the claim recites the system comprising “a processor communicatively coupled to the display unit and to an ultrasound imaging apparatus for generating an image from 
The second limitation in the claim recites the system comprising “wherein the processor is configured to: 4generate vector field data corresponding to the fluid flow, wherein the vector field data comprises axial and lateral velocity components of the fluid”. The process of generating data covers performance of the limitation in the mind but for the recitation of general computer components. The recitation of a processor in this claim does not negate the mental nature of this limitation because the claim here merely uses the processor as a tool to perform the otherwise mental process. Therefore the step of generating vector field data of fluid flow comprising axial and lateral velocity components can be performed by receiving a printout of the velocity data of the claimed bodily structure including axial and lateral velocity components. Thus, the second limitation recites a concept that falls into the “mental process” group of abstract ideas.
The third limitation in the claim recites the system comprising “wherein the processor is configured to: extract spatiotemporal information from the vector field data at one or more user-selected points within the image”. The extracting data from the vector field data covers performance of the limitation in the mind but for the recitation of general computer components. The recitation of a processor in this claim does not negate the mental nature of this limitation because the claim here merely uses the processor as a tool to perform the otherwise mental process. Therefore the step of extracting spatiotemporal information from the vector field data at user-selected points within the image can be performed by receiving a printout of the vector field data from multiple points in the 
The fourth limitation in the claim recites the system comprising “wherein the processor is configured to: cause the display unit to concurrently display the spatiotemporal information at the one or more user-selected points with the image including a graphical representation of the vector field data overlaid on the image, wherein the spatiotemporal information includes at least one of a magnitude and an angle of the fluid flow”. The displaying of spatiotemporal information including magnitude and angle of fluid flow at a user-selected point concurrently with the image covers performance of the limitation in the mind but for the recitation of general computer components. The recitation of a processor in this claim does not negate the mental nature of this limitation because the claim here merely uses the processor as a tool to perform the otherwise mental process. Therefore the step of displaying the spatiotemporal information of magnitude and angle concurrently with the image including the graphic representation of the vector can be performed by receiving a printout of the image and the vector field data and writing the extracted spatiotemporal information on the image printout. Thus, the fifth limitation recites a concept that falls into the “mental process” group of abstract ideas.
Accordingly, all limitations recite a judicial exception (an abstract idea that falls within the mathematical concept and mental process groupings in the 2019 PEG, and a law of nature), and the analysis must therefore proceed to Step 2A Prong Two.
Step 2A Prong Two: This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG 
The display and processor are recited so generically (no details whatsoever are provided other than that they are a display and  processor) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014).
An evaluation of whether the display and processor are “insignificant extra-solution activity” is then performed. Note that because the Step 2A Prong Two analysis excludes consideration of whether a limitation is well-understood, routine, conventional activity (2019 PEG Section III(A)(2), 84 Fed. Reg. at 55), this evaluation does not take into account whether or not the ultrasound system is well-known. See October 2019 Update at Section III.D. When so evaluated, the processor represents mere data gathering and the display amount to display of the data that is necessary for use of the recited judicial exception (the obtained information is used in the abstract mental process) and is recited at a high level of generality. The display and processor are thus insignificant extra-solution activity. See MPEP 2106.05(g), discussing limitations that the Federal Circuit has considered to be insignificant extra-solution activity, for instance the step of printing a menu that was generated through an abstract process in Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1241-42 (Fed. Cir. 2016) and the mere generic presentation of collected and analyzed data in Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354 (Fed. Cir. 2016).

Step 2B: This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. MPEP 2106.05. 
As explained with respect to Step 2A Prong Two, processor is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. The display and processor which is extra-solution activity, which for purposes of Step 2A Prong Two was considered insignificant. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-
The claim is not eligible.

The depending claims 2-9 and 11-19 are also determined to be not patent eligible since the depending claims do not recite any further additional elements beyond the judicial exception, and evaluating those additional elements individually and in combination as a whole does not appear to integrate the exception into a practical application. 2019 PEG Section III(A)(2), 84 Fed. Reg. at 54-55. Besides the abstract ideas, the claims merely recite the additional element of the display and a processor being configured to perform the limitations.
In addition, as for step 2B the claims as a whole do not amount to significantly more than the recited exception since the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A, the claim as a whole merely describes how to generate data including image data and fluid flow vector data and display of the data. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea. 
The claims are not patent eligible.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 10-11, and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pellisier et al. (US 20110196237 A1).
Regarding Claim 1, Pellisier et al. hereinafter Pellisier discloses a method for displaying ultrasound imaging data (Para [0019] – “An aspect of the invention provides a method for displaying blood flow information concerning blood in a vessel”), the method comprising:
generating an image from ultrasound data representative of a bodily structure and fluid flowing within the bodily structure (Fig. 8 reproduced below shows an ultrasound image of a blood vessel, Para [0115] – “The top portion of display 80 includes a graphical marker 83 indicating instantaneous blood flow velocity magnitude and angle overlaid on a B-mode image 82”) ;

    PNG
    media_image1.png
    521
    693
    media_image1.png
    Greyscale

generating vector field data corresponding to the fluid flow, wherein the vector field data comprises axial and lateral velocity components of the fluid (Fig. 8 (83), Para [0058] – “The true velocity vector of the blood flow in the sample volume (magnitude (VT) and angle (AT)) may then be reconstructed from the vector sum of the perpendicular [lateral] velocity vector V⊥ and axial velocity vector V∥ by straightforward trigonometric operations”);
displaying, on a user interface, a graphical representation of the vector field data overlaid on the image (Fig. 8 (83), Para [0115] – “The top portion of display 80 includes a graphical marker 83 indicating instantaneous blood flow velocity magnitude and angle overlaid on a B-mode image 82”);
extracting spatiotemporal information from the vector field data at one or more user-selected points within the image (Fig. 8 (84) and (86), Para [0115] – “The bottom portion of display 80 includes a graph 84 of velocity angle (ordinate) over time (abscissa) and a graph 86 of velocity magnitude ; and
concurrently displaying the spatiotemporal information at the one or more user-selected points with the image including the graphical representation of the vector field data (Fig. 8 (83) (84) and (86), Para [0073] – “Users may choose to measure blood flow velocity in different sample volumes by moving cursors 46 to various locations on B-mode image 44”), wherein the spatiotemporal information includes at least one of a magnitude and an angle of the fluid flow (Para [0115] – “The bottom portion of display 80 includes a graph 84 of velocity angle (ordinate) over time (abscissa) and a graph 86 of velocity magnitude (ordinate) over time (abscissa)”).
Regarding Claim 2, Pellisier further discloses wherein the displaying the spatiotemporal information includes displaying a graph of the at least one of the magnitude and the angle of the fluid flow at the one or more user-selected points as a function of time (Fig. 8 (83) (84) and (86), Para [0073] – “Users may choose to measure blood flow velocity in different sample volumes by moving cursors 46 to various locations on B-mode image 44”, Para [0115] – “The bottom portion of display 80 includes a graph 84 of velocity angle (ordinate) over time (abscissa) and a graph 86 of velocity magnitude (ordinate) over time (abscissa)”).
Regarding Claim 3, Pellisier further discloses wherein the displaying the spatiotemporal information includes displaying a visual representation of a direction of the fluid flow at the one or more user-selected points (Fig. 8 (83), Para [0073] – “Users may choose to measure blood flow velocity in different sample volumes by moving cursors 46 to various locations on B-mode image 44”), and wherein the visual representation is configured to dynamically update to reflect temporal changes in the direction of the fluid flow (Para [0078] – “In some embodiments, time-persistence is applied to displayed vector-markers so that time-varying characteristics of the blood flow may be perceived”).
Regarding Claim 5, Pellisier further discloses wherein the displaying the spatiotemporal information includes displaying information for the magnitude and the angle of the fluid flow (Fig. 8 (84), (86), Para[0115] – “The bottom portion of display 80 includes a graph 84 of velocity angle (ordinate) over time (abscissa) and a graph 86 of velocity magnitude (ordinate) over time (abscissa)”), and wherein the displayed information and for the magnitude and the angle of the fluid flow are synchronously updated in real-time responsive to the signals received from a region of interest (ROI) in a subject (Para [0115] – “In some embodiments, marker 83 represents the real-time current true velocity vector and plots 84 and 86 are scrolling graphs”, Para [0127] – “For instance, where cursor 96 corresponds to sample volumes in the vicinity of an arterial stenosis, the stenosis may cause local blood flow turbulence during the systolic phase”, therefore the signals are received from a region of interest).
Regarding Claim 10, Pellisier discloses a system for visualization and quantification of ultrasound imaging data (Para [0021] – “A further aspect of the invention provides vector Doppler ultrasound system for displaying blood velocity information for blood inside a body”), the system comprising:
a display unit (Para [0042] – “System 20 comprises a controller 21 connected to an ultrasound transducer 22, a display 23, and a user input device 24”);
a processor communicatively coupled to the display unit and to an ultrasound imaging apparatus (Para [0042] – “System 20 comprises a controller 21 connected to an ultrasound transducer 22, a display 23, and a user input device 24”) for generating an image from ultrasound data representative of a bodily structure and fluid flowing within the bodily structure (Fig. 8 shows an ultrasound image of a blood vessel, Para [0115] – “The top portion of display 80 includes a graphical marker 83 indicating instantaneous blood flow velocity magnitude and angle overlaid on a B-mode image 82”), wherein the processor is configured to:
generate vector field data corresponding to the fluid flow, wherein the vector field data comprises axial and lateral velocity components of the fluid (Fig. 8 (83), Para [0058] – “The true velocity ⊥ and axial velocity vector V∥ by straightforward trigonometric operations”);
extract spatiotemporal information from the vector field data at one or more user-selected points within the image (Fig. 8 (84) and (86), Para [0115] – “The bottom portion of display 80 includes a graph 84 of velocity angle (ordinate) over time (abscissa) and a graph 86 of velocity magnitude (ordinate) over time (abscissa)”, Para [0073] – “Users may choose to measure blood flow velocity in different sample volumes by moving cursors 46 to various locations on B-mode image 44”); and
cause the display unit to concurrently display the spatiotemporal information at the one or more user-selected points with the image including a graphical representation of the vector field data overlaid on the image (Fig. 8 (83) (84) and (86), Para [0073] – “Users may choose to measure blood flow velocity in different sample volumes by moving cursors 46 to various locations on B-mode image 44”, Para [0115] – “The top portion of display 80 includes a graphical marker 83 indicating instantaneous blood flow velocity magnitude and angle overlaid on a B-mode image 82”), wherein the spatiotemporal information includes at least one of a magnitude and an angle of the fluid flow (Para [0115] – “The bottom portion of display 80 includes a graph 84 of velocity angle (ordinate) over time (abscissa) and a graph 86 of velocity magnitude (ordinate) over time (abscissa)”).
Regarding Claim 11, Pellisier further discloses wherein the ultrasound imaging apparatus is provided by an ultrasound diagnostic system including the display and the processor (Para [0042] – “FIG. 2 shows a vector Doppler ultrasound system 20 according to an example embodiment. System 20 comprises a controller 21 connected to an ultrasound transducer 22, a display 23, and a user input device 24”), and wherein the ultrasound diagnostic system is configured to generate and update the image in real-time while ultrasonically imaging the bodily structure (Para [0115] – “In some embodiments, marker 83 represents the real-time current true velocity vector and plots 84 and 86 are .
Regarding Claim 16, Pellisier further discloses wherein the processor is configured to cause the display unit to display, as the spatiotemporal information, a graph of the at least one of the magnitude and the angle of the fluid flow at the one or more user-selected points as a function of time (Fig. 8 (84), (86), Para [0115] – “The top portion of display 80 includes a graphical marker 83 indicating instantaneous blood flow velocity magnitude and angle overlaid on a B-mode image 82”, Para [0073] – “Users may choose to measure blood flow velocity in different sample volumes by moving cursors 46 to various locations on B-mode image 44”).
Regarding Claim 17, Pellisier further discloses wherein the processor is configured to cause the display unit to display, as the spatiotemporal information, a visual representation of a direction of the fluid flow at the one or more user-selected points (Fig. 8 (83), Para [0073] – “Users may choose to measure blood flow velocity in different sample volumes by moving cursors 46 to various locations on B-mode image 44”), and wherein the visual representation is configured to dynamically update to reflect temporal changes in the direction of the fluid flow (Para [0078] – “In some embodiments, time-persistence is applied to displayed vector-markers so that time-varying characteristics of the blood flow may be perceived”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pellisier et al. (US 20110196237 A1) as applied to claims 1 and 10 above, and further in view of Hansen et al. NPL 2016 (“Live ultrasound-based particle visualization of blood flow in the heart”).
Regarding Claim 4, Pellisier discloses all the elements of the claimed invention as cited above in claims 1 and 3.
the one or more user-selected points (Para [0073] – “Users may choose to measure blood flow velocity in different sample volumes by moving cursors 46 to various locations on B-mode image 44”).
Conversely Pellisier does not teach wherein the visual representation of the direction of the fluid flow comprises a graph of the axial component of the velocity vector versus the lateral component of the velocity vector at
However Hansen et al. hereinafter Hansen discloses wherein the visual representation of the direction of the fluid flow comprises a graph of the axial component of the velocity vector versus the lateral component of the velocity vector (Fig. 2 reproduced below shows a visual representation of the direction of the blood using color coded map of axial velocity vs the lateral velocity) at

    PNG
    media_image2.png
    425
    591
    media_image2.png
    Greyscale

Pellisier and Hansen are both analogous arts considering they are both in the field of vector flow imaging.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pellisier to incorporate the angle direction map of Hansen to 
Regarding Claim 18, Pellisier discloses all the elements of the claimed invention as cited above in claims 10 and 17.
Pellisier further discloses the one or more user-selected points (Para [0073] – “Users may choose to measure blood flow velocity in different sample volumes by moving cursors 46 to various locations on B-mode image 44”).
Conversely Pellisier does not teach wherein the visual representation of the direction of the fluid flow comprises a graph of the axial component of the velocity vector versus the lateral component of the velocity vector at
However Hansen discloses wherein the visual representation of the direction of the fluid flow comprises a graph of the axial component of the velocity vector versus the lateral component of the velocity vector (Fig. 2 reproduced above shows a visual representation of the direction of the blood using color coded map of axial velocity vs the lateral velocity) at
Pellisier and Hansen are both analogous arts considering they are both in the field of vector flow imaging.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pellisier to incorporate the angle direction map of Hansen to achieve the same results. One would have motivation to combine because it allows one to see the true direction of blood flow to more easily make a diagnosis or view outcomes of a procedure.
Claims 6, 7, 12, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Pellisier et al. (US 20110196237 A1) as applied to claims 1 and 10 above, and further in view of Angelelli et al. NPL 2014 (“Live ultrasound-based particle visualization of blood flow in the heart”).
Regarding Claim 6, Pellisier discloses all the elements of the claimed invention as cited above in claim 1.
	Conversely Pellisier does not teach wherein the graphical representation of the vector field data is a pathlet-based graphical representation of the vector field.
	However Angelelli et al. hereinafter Angelelli discloses wherein the graphical representation of the vector field data is a pathlet-based graphical representation of the vector field (Pg. 13 Figure 1 description -  “Figure 1: An instant of the systolic phase in a neonate with a perimembranous ventricular septal defect, visualized using color Doppler (left), arrow plot (center), and pathlets (right). The pathlets-based visualization is more effective during playback, and it can also better convey complex flow structures such as the shunt jet through the septum and the vortices in the right ventricle on the top right of the image”).
Pellisier and Angelelli are both analogous arts considering they are both in the field of vector flow imaging.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pellisier to incorporate the pathlet-based representation of Angelelli to achieve the same results. One would have motivation to combine because “the pathlets-based visualization is more effective during playback, and it can also better convey complex flow structures such as the shunt jet through the septum and the vortices in the right ventricle on the top right of the image” (Pg. 13 Figure 1 description).
Regarding Claim 7, Pellisier discloses all the elements of the claimed invention as cited above in claim 1.
Pellisier further discloses further comprising a vector visualization layer illustrating at least partial trajectories of velocity vectors in the sub-region (Fig. 8 (83)).
wherein the graphical representation of the vector field data includes a vector map comprising a flow mask layer delineating a sub-region corresponding to the vector field data, and
However Angelelli discloses wherein the graphical representation of the vector field data includes a vector map (Fig. 1 reproduced below - arrow plot (center) and pathlets-based visualization (right), Pg. 14 left col. Para. 3 – “The main contribution of this paper is a new, fully integrated and GPU based real-time solution that is capable of extracting and visualizing 2D vector blood flow velocities, instantaneous flow information, and trajectories by means of an integration-based flow visualization. The components of our solution have been carefully tailored for running on the GPU, and for doing so in an efficient manner that allows real-time processing of input ultrasound data. This approach also provides an improved descriptive pathlets-based visualization”, therefore the pathlets-based visualization includes a vector map) comprising a flow mask layer delineating a sub-region corresponding to the vector field data (Pg. 16 right col. Para. 1 – “To reduce the computational burden and prevent tapering the tracking results towards zero at the tissue boundaries, a segmentation based on the color flow image data excluding tissue areas with no flow was used to limit the region in which tracking was performed”, therefore the segmented sub-region is interpreted as a flow mask),

    PNG
    media_image3.png
    333
    706
    media_image3.png
    Greyscale

Pellisier and Angelelli are both analogous arts considering they are both in the field of vector flow imaging.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pellisier to incorporate the vector map and the flow mask of Angelelli to achieve the same results. One would have motivation to combine because “the pathlets-based visualization is more effective during playback, and it can also better convey complex flow structures such as the shunt jet through the septum and the vortices in the right ventricle on the top right of the image” (Pg. 13 Figure 1 description).
Regarding Claim 12, Pellisier discloses all the elements of the claimed invention as cited above in claim 10.
	Conversely Pellisier does not teach wherein the processor is configured to generate a pathlet-based graphical representation of the vector field data.
	However Angelelli et al. hereinafter Angelelli discloses wherein the processor is configured to (Pg.15 right col. Para. 1 – “To best describe our method for the live visualization of blood flow, it is convenient to illustrate it as a pipelined processing chain. Each stage of the pipeline is executed on the generate a pathlet-based graphical representation of the vector field data (Pg. 13 Figure 1 description -  “Figure 1: An instant of the systolic phase in a neonate with a perimembranous ventricular septal defect, visualized using color Doppler (left), arrow plot (center), and pathlets (right). The pathlets-based visualization is more effective during playback, and it can also better convey complex flow structures such as the shunt jet through the septum and the vortices in the right ventricle on the top right of the image”).
Pellisier and Angelelli are both analogous arts considering they are both in the field of vector flow imaging.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pellisier to incorporate the pathlet-based representation of Angelelli to achieve the same results. One would have motivation to combine because “the pathlets-based visualization is more effective during playback, and it can also better convey complex flow structures such as the shunt jet through the septum and the vortices in the right ventricle on the top right of the image” (Pg. 13 Figure 1 description).
Regarding Claim 13, Pellisier discloses all the elements of the claimed invention as cited above in claim 10.
Pellisier further discloses further comprising a vector visualization layer illustrating at least partial trajectories of velocity vectors in the sub-region (Fig. 8 (83)).
Conversely Pellisier does not teach wherein the graphical representation of the vector field data comprises a vector map including a flow mask layer defining a sub-region corresponding to the vector field data and
However Angelelli discloses wherein the graphical representation of the vector field data comprises a vector map (Fig. 1 reproduced below - arrow plot (center) and pathlets-based visualization (right), Pg. 14 left col. Para. 3 – “The main contribution of this paper is a new, fully integrated and GPU including a flow mask layer delineating a sub-region corresponding to the vector field data (Pg. 16 right col. Para. 1 – “To reduce the computational burden and prevent tapering the tracking results towards zero at the tissue boundaries, a segmentation based on the color flow image data excluding tissue areas with no flow was used to limit the region in which tracking was performed”, therefore the segmented sub-region is interpreted as a flow mask) and
Pellisier and Angelelli are both analogous arts considering they are both in the field of vector flow imaging.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pellisier to incorporate the vector map and the flow mask of Angelelli to achieve the same results. One would have motivation to combine because “the pathlets-based visualization is more effective during playback, and it can also better convey complex flow structures such as the shunt jet through the septum and the vortices in the right ventricle on the top right of the image” (Pg. 13 Figure 1 description).
Regarding Claim 14, Pellisier discloses all the elements of the claimed invention as cited above in claims 10 and 13.
Conversely Pellisier does not teach wherein the processor is configured to define the flow mask based on image segmentation, available vector field data, user input, or a combination thereof.
However Angelelli discloses wherein the processor is configured to (Pg.15 right col. Para. 1 – “To best describe our method for the live visualization of blood flow, it is convenient to illustrate it as a define the flow mask based on image segmentation, available vector field data, user input, or a combination thereof (Pg. 16 right col. Para. 1 – “To reduce the computational burden and prevent tapering the tracking results towards zero at the tissue boundaries, a segmentation based on the color flow image data excluding tissue areas with no flow was used to limit the region in which tracking was performed”, as defined in claim 13 flow mask layer is defined as a sub-region corresponding to the vector field data therefore the segmented sub-region is interpreted as a flow mask).
Pellisier and Angelelli are both analogous arts considering they are both in the field of vector flow imaging.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pellisier to incorporate the vector map and the flow mask of Angelelli to achieve the same results. One would have motivation to combine “to reduce the computational burden and prevent tapering the tracking results towards zero at the tissue boundaries” (Pg. 16 right col. Para. 1).
Claims 8, 9, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pellisier et al. (US 20110196237 A1).
Regarding Claim 8, Pellisier discloses all the elements of the claimed invention as cited above in claim 1.
Conversely the embodiment of Pellisier cited above in claim 1 does not teach further comprising estimating elevational velocity components of the fluid to obtain three dimensional (3D) vector field data for a volumetric region of interest (ROI).
However another embodiment of Pellisier discloses further comprising estimating elevational velocity components of the fluid to obtain three dimensional (3D) vector field data for a volumetric region of interest (ROI) (Para [0059] – “A velocity estimate in three-dimensional space may be .
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the claim 1 embodiment Pellisier to incorporate the three dimensional vector field of another embodiment of Pellisier to achieve the same results. One would have motivation to combine to determine the true velocity within the volume and Pellisier considers such modification as obvious and not departing from the invention (Para [0255]).
Regarding Claim 9, Pellisier discloses all the elements of the claimed invention as cited above in claims 1 and 8.
Conversely the embodiment of Pellisier cited above in claim 1 does not teach wherein the concurrently displaying the spatiotemporal information at the one or more user-selected points with the image includes displaying 3D image of the volumetric ROI overlaid with the 3D vector field data.
However another embodiment of Pellisier discloses wherein the concurrently displaying the spatiotemporal information at the one or more user-selected points with the image includes displaying 3D image of the volumetric ROI overlaid with the 3D vector field data (Para [0150] – “In embodiments that provide three-dimensional imaging, the cross-section of a vessel may be determined from images and the determined cross-section used to calculate volumetric and/or mass blood flow.”, therefore three dimensional imaging may be used, Para [0059] – “A velocity estimate in three-dimensional space may be constructed from three or more different velocity components using known approaches”, Para [0255] – [0259] – “As will be apparent to those skilled in the art in the light of the foregoing disclosure, many alterations and modifications are possible in the practice of this invention without departing from .
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the claim 1 embodiment Pellisier to incorporate the three dimensional vector field of another embodiment of Pellisier to achieve the same results. One would have motivation to combine to determine the true velocity within the volume and Pellisier considers such modification as obvious and not departing from the invention (Para [0255]).
Regarding Claim 19, Pellisier discloses all the elements of the claimed invention as cited above in claim 10.
Conversely the embodiment of Pellisier cited above in claim 1 does not teach wherein the vector flow data further comprises elevational velocity components of the fluid, and wherein the processor is configured to generate a three dimensional (3D) image of the ultrasound data overlaid with a graphical representation of a 3D velocity vector field.
However another embodiment of Pellisier discloses wherein the vector flow data further comprises elevational velocity components of the fluid, and wherein the processor is configured to generate a three dimensional (3D) image of the ultrasound data overlaid with a graphical representation of a 3D velocity vector field. (Para [0150] – “In embodiments that provide three-dimensional imaging, the cross-section of a vessel may be determined from images and the determined cross-section used to calculate volumetric and/or mass blood flow.”, therefore three dimensional imaging may be used, Para [0059] – “A velocity estimate in three-dimensional space may be constructed from three or more different velocity components using known approaches”, Para [0255] – [0259] – “As will be apparent to those skilled in the art in the light of the foregoing disclosure, many alterations and modifications are .
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the claim 1 embodiment Pellisier to incorporate the three dimensional vector field of another embodiment of Pellisier to achieve the same results. One would have motivation to combine to determine the true velocity within the volume and Pellisier considers such modification as obvious and not departing from the invention (Para [0255]).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Pellisier et al. (US 20110196237 A1) as applied to claim 10 above, in view of Angelelli et al. NPL 2014 (“Live ultrasound-based particle visualization of blood flow in the heart”) and further in view of Moshavegh et al. (US 20180064421 A1).
Regarding Claim 15, Pellisier and Angelelli disclose all the elements of the claimed invention as cited above in claims 10, 13, and 14.
Conversely Pellisier and Angelelli do not teach wherein the processor is configured to dynamically update the flow mask in subsequent image frames based on temporal variations of the available vector field data in corresponding vector flow frames.
However Moshavegh et al. hereinafter Moshavegh discloses wherein the processor is configured to dynamically update the flow mask in subsequent image frames based on temporal variations of the available vector field data in corresponding vector flow frames (Abstract – “The system further includes a segmentation processor configured to segment the tubular object from the image based on a combination of both the vector flow imaging data and the image, wherein a resulting segmentation .
Pellisier and Moshavegh are both analogous arts considering they are both in the field of vector flow imaging.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pellisier to incorporate the flow mask of Moshavegh to achieve the same results. One would have motivation to combine because “the segmentation can be utilized at least for adaptively adjusting/optimizing a PRF and/or echo cancelling during imaging based on the flow rate determined with the VFI data and the wall-to-wall segmentation and/or determine flow measurements such as peak systolic velocity (PSV), a largest vessel diameter (Dmax), volume flow, etc. based on the VFI data and the wall-to-wall segmentation” (Para [0021]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE C LANGHALS whose telephone number is (571)272-6258.  The examiner can normally be reached on Mon.-Thurs. alternate Fridays 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.C.L./               Examiner, Art Unit 3793                                                                                                                                                                                         
/SERKAN AKAR/               Acting Supervisory Patent Examiner of Art Unit 3793